Citation Nr: 0117649	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  97-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbosacral strain, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to July 
1975.

This case returned to the Board of Veterans' Appeals (Board) 
following remand from the United States Court of Appeals for 
Veterans Claims (Court).  This appeal originates from a 
decision by the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2000, the Board 
denied the appellant's claim for an increased rating for his 
service-connected lumbosacral strain and he appealed that 
decision to the Court.  On November 6, 2000, Counsel for the 
Secretary and Counsel for the appellant filed a Joint Motion 
for Remand and to Stay Further Proceedings (Joint Motion).  
On November 17, 2000, the Court issued an Order, which 
granted the motion, vacated the Board's April 2000 decision 
and remanded the case for further proceedings consistent with 
the Order.

The Board notes that the appellant, and his representative 
have raised the issue of entitlement to a total rating for 
compensation purposes based upon individual unemployability.  
This claim has not been developed, adjudicated or certified 
for appeal and as such, it is referred to the RO for 
appropriate action.


REMAND

In the November 2000 Joint Motion, Counsel for the Secretary 
and the Counsel for the appellant agreed that there were 
several matters which must be addressed by the Board in the 
adjudication of the appellant's claim.  Upon review of the 
record and the Joint Motion, the Board finds that additional 
development is necessary for resolution of the matters at 
issue in the Joint Motion.  Specifically, it was noted that 
on VA examination in February 1998, various diagnoses were 
reported including spina bifida occulta with lumbosacral 
pseudoarthrosis and degenerative joint disease and associated 
lumbosacral strain.  It was further noted that while the 
Court in prior decisions and the VA General Counsel in August 
1998 indicated that a separate rating may be available for 
arthritis based on x-ray findings and painful motion under 38 
C.F.R. § 4.59, citing Lichtenfels v.Derwinski, 1 Vet. App. 
484, 488 (1991), Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995), VAOPGCPREC 9-98, the Board, in the April 2000 
decision, did not provide any discussion regarding the 
possibility of such a separate rating for the identified 
arthritis.  

In this regard, the Board notes that the record reflects that 
in the February 1998 VA examination report, the examiner 
noted that prior x-ray reports revealed the presence of spina 
bifida occulta and unilateral lumbosacral pseudoarthrosis 
with degenerative joint disease in the false joint.  Although 
the diagnosis, as noted above, included "associated 
lumbosacral strain," it is unclear from the medical evidence 
of record as to whether the degenerative joint disease is 
related to the service-connected lumbosacral strain or the 
other nonservice-connected disabilities of the lumbar spine.  
Furthermore, while the appellant apparently underwent x-ray 
examination of the lumbar spine during VA examination in 
February 1995, the radiological report is not of record, 
although the examiner commented after review of the 
radiological report, that there was no change in his 
diagnosis of chronic back complaints.  Subsequently, on VA 
examination October 1997, a VA examiner indicated that the x-
rays of the lumbosacral spine from February 1995 showed no 
significant changes from those of March 1994, which revealed 
no fractures, subluxations or abnormalities.  Additional 
private treatment reports dated in July 1996 reflect that x-
ray examination of the lumbosacral spine was negative.  In 
view of this apparent conflict in the evidence of record, the 
Board believes that additional medical clarification is 
necessary to address the concern expressed in the Joint 
Motion regarding the presence of degenerative joint disease 
in the lumbar spine and if present, it's relationship to the 
service-connected lumbosacral strain.

In conjunction with the above, the Board notes that the 
appellant has argued that his back disability warrants 
consideration under Diagnostic Code 5293 for intervertebral 
disc syndrome.  However, while the evidence of record 
documents the appellant's reports of various neurological 
symptoms which he attributes to his service-connected 
disability and the presence of a small central disc 
protrusion in the cervical spine at C5-6 and a mild bulge at 
C3-4 and T2-3, there is no medical opinion of record which 
definitively addresses the presence or absence of lumbar disc 
disability and if present, its relationship to the service-
connected lumbosacral strain.  

Furthermore, the Board notes that the appellant has argued 
that 38 C.F.R. § 3.321 is applicable in this case and that he 
should be entitled to an extraschedular rating.  While the 
record reflects that he is receiving Social Security 
Administration (SSA) benefits and there is some suggestion 
that the appellant is unable to obtain gainful employment as 
a consequence of his lumbar spine disability, the question of 
whether the appellant's service-connected lumbar spine 
disability, alone, renders him unemployable has not been 
addressed by the appropriate authorities. 

Finally, with respect to the SSA decision, the Board notes 
that these records have not been associated with the claims 
file.  Pursuant to the Joint Motion, these records must be 
obtained in order to ensure a complete record upon which to 
determine the severity of the appellant's service-connected 
back disability.

The Board next notes that during the pendency of this appeal 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the above circumstances and the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The change requires that notice be provided to a 
claimant as to what is required for a claim to be successful, 
and may require multiple notices during the pendency of the 
adjudication process.  See Holliday, slip op. at 12-13.  In 
the case of Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001), it was noted that the VA Secretary had not 
promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Veterans Claims Assistance Act itself.  
Holliday, slip op. at 12.  Indeed, the Court noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, slip op. at 13.  
Furthermore, the Secretary is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

In view of the necessity of the medical opinions noted above, 
the appellant is hereby notified that failure to report to 
any scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Accordingly, in an effort to ensure due process in this case 
and to comply with the Joint Motion for Remand and the change 
in the law, this case is REMANDED for the following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for his service-
connected lumbar spine disability.  The 
RO should make arrangements to obtain 
all medical records from all the sources 
reported by the appellant.  If private 
medical treatment is reported and those 
records are not obtained, the appellant 
and his representative should be 
informed and afforded an opportunity to 
obtain the records.  In addition, 
efforts should be undertaken to obtain 
all relevant SSA records.  Efforts to 
obtain any records that are not already 
on file should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2. The RO must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

3. As part of the development undertaken to 
comply with the Joint Motion and the new 
law and in an effort to provide an 
adequate record upon which to evaluate 
the appellant's lumbar spine disability, 
the RO should have the appellant 
examined for purposes of assessing the 
severity of his service-connected 
chronic lumbosacral strain.  The 
examining physician(s) must review the 
claims folder with consideration being 
given to the VA examination reports 
dated in February 1995, October 1997, 
February 1998 and July 1999.  All 
studies deemed necessary by the 
examiner(s) should be conducted, and all 
findings should be reported in a manner 
so that pertinent rating criteria may be 
applied.  38 C.F.R. §§ 4.71 (2000).  The 
report of examination(s) should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected lumbosacral spine 
disability.  In this regard, the 
examiner(s) is/are requested to provide 
an opinion as to the presence of 
arthritis and/or disc pathology in the 
lumbar spine and if present, the 
relationship between these findings and 
the service-connected chronic 
lumbosacral strain.  The report(s) of 
the examination(s) should also provide 
an opinion as to the effect of the 
service-connected lumbar spine 
disability on the appellant's social and 
occupational adaptability.  The 
examiner(s) is/are further requested to 
clarify the appellant's diagnoses and 
disassociate, to the extent possible, 
the symptomatology attributable to 
nonservice-connected diagnoses, to 
include any residual impairment directly 
attributable to the developmental 
lumbarization, first sacral vertebra, if 
present.  The examiner(s) should provide 
complete rationale for all conclusions 
reached.  


4. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the issue here 
in question including whether a 
separate rating is warranted for 
arthritis of the lumbar spine and 
entitlement to an extraschedular 
evaluation pursuant to 38 C.F.R. 
§ 3.321.  In so doing, the RO should 
consider all evidence obtained in 
response to the above requests.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit sought remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The 
appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




